Morton, J,
The statute provides that “ boarding-house keep- ' ers shall have a lien on the baggage and effects brought to their houses belonging to their guests or boarders, except mariners, for all proper charges due for fare and board.” Gen. Sts. c. 151, § 29. The design of this provision is to give the boarding-house keeper the security of a lien upon the baggage of the guest for the board furnished him. This lien attaches as and when the board is furnished. Otherwise a guest who had obtained credit upon the strength of the lien, might destroy the security of the boarding-house keeper by a sale or by removing the goods, at any time before the bill for board became payable by the contract; a result which is inconsistent with the nature of the lien, and which defeats the purposes of the statute. Bayley v. Merrill, 10 Allen, 360. Exceptions sustained.